United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket Nos. 09-1545 & 09-1546
Issued: April 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 27, 2009 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated November 6, 2008 and May 7, 2009, under case
number xxxxxx309. On May 29, 2009 he filed a timely appeal from merit Office decisions dated
July 17, 2008 and February 20, 2009, under case number xxxxxx389. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. The Board
consolidates the two case records and will consider all of the issues in this decision.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability as of May 5,
2008; (2) whether appellant sustained a lower back injury in the performance of duty on May 5,
2008; and (3) whether the Office abused its discretion by denying appellant authorization for
lumbar laminectomy/spinal fusion surgery.

FACTUAL HISTORY
Appellant, a 63-year-old truck driver, injured his lower back on October 29, 2007 while
pushing heavy cases of wire mail off a truck. He filed a Form CA-1 claim for benefits on
October 31, 2007, which the Office accepted for lumbosacral sprain under case number
xxxxxx309. Appellant stopped work on October 29, 2007 and returned to work on
November 7, 2007.
In treatment notes dated October 29, 2007, Dr. Alphonse J. DiGiovanni, a Board-certified
surgeon, received by the Office on November 14, 2007, indicated that appellant had sustained a
work-related lumbosacral strain on October 29, 2007. He had appellant undergo x-rays of the
lumbar spine, which showed degenerative changes throughout the lumbar spine, most prominent
from the L3-4 level to the L5-S1 level, Grade 1 anterolisthesis of L4 on L5 and Grade 1
retrolisthesis of L3 on L4.
In a report dated October 30, 2007 from Chestertown Family Medicine, it was noted that
appellant injured his lower back on October 29, 2007 while unloading a truck and pushing a
heavy cart. Appellant was instructed to take one week off work and was scheduled to undergo a
magnetic resonance imaging (MRI) scan, which he underwent on November 2, 2007. The
results of the MRI scan demonstrated multilevel degenerative disc disease, spondylosis with
severe degenerative spondylolisthesis at L4-5, retrolisthesis and small left disc herniation at
L3-4, right posterolateral disc herniation at L5-S1, and stenosis at L3-4, L4-5 and L5-S1.
In a January 11, 2008 report, Dr. Brian J. Sullivan, a specialist in neurosurgery, stated
that appellant had experienced no significant difficulties with his low back until October 2007;
since that time, he had experienced some axial low back discomfort with radicular and
claudication symptoms, greater on the right side. He related that appellant had pain with
prolonged standing and limited walking. Dr. Sullivan stated that he had appellant undergo the
November 2, 2007 lumbar MRI scan due to the persistent, intense discomfort he experienced
while walking. He opined that appellant’s symptoms were consistent with spondylolisthesis and
relatively severe spinal canal stenosis as shown by the MRI scan. Dr. Sullivan advised that
appellant might require surgery to ameliorate his condition if it did not improve with aggressive
nonsurgical treatment.
In a May 9, 2008 report, Dr. Wayne D. Benjamin, Board-certified in family practice,
indicated that appellant had to leave work early on May 5, 2008 because of severe back pain
related to the October 29, 2007 back injury; he noted that appellant had been unable to work for
the remainder of the week. He stated that appellant had severe muscular pain in the lower back,
with disc desiccation, Grade 1 spondylolisthesis, spinal stenosis at L4-5 and herniated discs.
In a May 23, 2008 report, Dr. Sullivan stated that based on his May 20, 2008 examination
appellant had significant low back and neurogenic claudication symptoms. He reiterated the
findings that he noted in his January 2008 examination and advised that appellant had since
undergone aggressive nonsurgical treatment. Dr. Sullivan again stated his belief that appellant
could benefit from surgical intervention and stated that at this point appellant wanted to “move
forward with surgery.” He indicated his intention to schedule appellant for an L2 to L4-5

2

decompressive laminectomy, instrumented posterolateral fusion, reduction of dislocation and
interbody fusion.
Dr. Sullivan noted that appellant had continued to experience significant discomfort with
his back since October 29, 2007, when his problems commenced, and advised that he had a
significant flare-up of his discomfort on May 5, 2008 which caused him to stop working. He
stated that this flare-up was “approximately” related to his October 29, 2007 work injury.
In a Form CA-2a dated May 27, 2008, appellant alleged that he sustained a recurrence of
disability as of May 5, 2008. He stated on the form that the recurrence occurred while he was
moving heavy containers of mail.1
On June 3, 2008 Dr. Sullivan requested authorization to perform lumbar surgery.
On June 5, 2008 the Office denied authorization to perform lumbar surgery.
By letter dated June 5, 2008, the Office advised appellant that it required additional
factual and medical evidence, including a medical report, to support his claim that his current
condition/or disability as of May 5, 2008 was caused or aggravated by his accepted October 29,
2007 employment injury.
In order to determine whether appellant had any current disability or condition causally
related to his accepted October 29, 2007 lumbar strain injury, the Office referred appellant for a
second opinion examination with Dr. Robert Allen Smith, a Board-certified surgeon. In a
June 30, 2008 report, Dr. Smith stated that appellant had an objectively normal neurological
examination. He noted that his range of motion of the lumbar spine was self-limited due to
complaints of pain. Dr. Smith stated that several reports of record indicated that appellant had
spondylolisthesis, degenerative disease of the spine and neurogenic claudication; he stated,
however, that none of these conditions were accepted as being related to the work incident of
October 29, 2007. He advised that appellant did not demonstrate any findings of ongoing back
strain and that therefore the accepted condition had resolved, with no need for surgery or
additional treatment. While Dr. Smith outlined work restrictions for appellant, he opined that
these were not related to his employment. He disagreed with Dr. Sullivan’s opinion that
appellant required spinal surgery since the condition which would be corrected by this surgery
was not an accepted condition.
By decision dated July 17, 2008, the Office denied appellant’s claim for a recurrence of
disability due to the absence of medical and factual evidence demonstrating how the claimed
recurrence was related to the original work-related injury. It further found based on Dr. Smith’s
report that appellant did not require any additional treatment for his accepted lumbosacral strain
condition.
By letter dated July 25, 2008, appellant’s attorney requested an oral hearing to discuss the
issue of recurrence of disability, which was held on December 2, 2008. At the hearing, appellant
1

Appellant noted on the form that he had received physical therapy for his back on a thrice-weekly basis from
December 17, 2007 to April 23, 2008.

3

stated that after he injured his back on October 29, 2007 he underwent physical therapy, which
improved his condition and permitted him to return to work until May 5, 2008, when he reinjured
his back while pushing heavy mail containers.
On July 28, 2008 the claimant filed a Form CA-1 traumatic injury claim under case file
number xxxxxx389, alleging that he sustained a lower back injury in the performance of duty on
May 5, 2008 while unloading heavy mail containers off the truck. Appellant’s supervisor,
Mr. Harris, stated on the form that appellant had previously led him to believe that he sustained a
recurrence of his October 2007 disability and claimed not to be aware that appellant had
sustained a new injury on May 5, 2008. He indicated that appellant stopped work and sought
medical attention on May 5, 2008.
In an August 1, 2008 report, Dr. Sullivan reiterated that appellant had experienced no
difficulties with his lumbosacral spine until October 2007, at which time he began having
excruciating low back discomfort, as noted in his January 2008 report. He stated that appellant
continued to have significant difficulties with his lumbosacral spine until May 5, 2008, when he
experienced a significant flare-up. Dr. Sullivan restated his opinion that this flare-up and his
need for ongoing nonsurgical treatment was work related; he noted that the radiographic changes
shown by the MRI scan predated his October 2007 injury, but were asymptomatic until his work
injury. Dr. Sullivan again suggested the option of surgical intervention.
In an August 28, 2008 report, Dr. Benjamin indicated that he was treating appellant for a
lower back injury that he originally sustained in October 2007 and that he reinjured his back on
May 9, 2008.2
On September 26, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked
appellant to submit a comprehensive medical report from his treating physician describing his
symptoms and the medical reasons for his condition, and an opinion as to whether his claimed
condition was causally related to his federal employment. The Office requested that appellant
submit the additional evidence within 30 days.
By decision dated November 6, 2008, the Office found that appellant failed to submit
medical evidence sufficient to establish that he sustained a lower back injury in the performance
of duty on May 5, 2008.
By letter dated November 14, 2008, received by the Office on November 17, 2008,
appellant’s attorney requested an oral hearing in response to the November 6, 2008 Office
decision denying appellant’s claim that he sustained a lower back injury in the performance of
duty on May 5, 2008. The hearing requested for this claim was held on March 18, 2009.
In a January 5, 2009 report, received by the Office on January 26, 2009, Dr. Benjamin
stated that appellant injured his back on May 5, 2008 while pushing cages out of a postal truck.
He advised that this injury had resulted in severe incapacitating back pain radiating down both
2

Appellant’s attorney agreed at the December 2, 2008 hearing that Dr. Benjamin needed to clarify whether the
May 5, 2008 work incident was a recurrence of appellant’s October 2007 disability or a new injury.

4

legs. Dr. Benjamin noted his disagreement with Dr. Smith’s opinion that appellant’s current
condition was not work related based on the fact that he was able to work on a regular basis until
his initial injury of October 29, 2007 and because he was reinjured on May 5, 2008. He stated
that appellant’s current symptoms resulted from an aggravation of a preexisting condition, which
he was not aware of prior to the injury of May 5, 2008. Dr. Benjamin stated that he believed
appellant’s symptoms were aggravated by the injury of May 5, 2008 because he did not have
these symptoms prior to May 5, 2008.
By decision dated February 20, 2009, an Office hearing representative affirmed the
July 17, 2008 decision denying compensation for an alleged recurrence of disability, pursuant to
case file number xxxxxx309.
By decision dated May 7, 2009, an Office hearing representative affirmed the
November 6, 2008 decision denying appellant’s claim that he sustained a lower back injury in
the performance of duty on May 5, 2008, under case file number xxxxxx389. He found that
appellant was a credible witness and he accepted that appellant experienced an incident at work
on May 5, 2008 in which he hurt his back. The hearing representative noted, however, that no
physician of record indicated a history of the May 5, 2008 work incident until August 1, 2008,
when Dr. Sullivan stated that he experienced a flare-up of his discomfort while working on
May 5, 2008. He also noted that Dr. Benjamin stated in his August 28, 2008 report that the
claimant had an “original injury” as of October 2007 and was “reinjured” as of May 2008, and
stated in his January 5, 2009 report that appellant injured his back on May 5, 2008 while pushing
cages out of a postal truck. The hearing representative found that these “belated” reports of a
May 5, 2008 work injury did not constitute evidence sufficient to establish that the May 5, 2008
work incident occurred at the time, place and in the manner alleged. Based on these
discrepancies, the hearing representative found that appellant failed to meet his burden to prove
fact of injury. He therefore stated that he was not required to consider the medical evidence of
record.
LEGAL PRECEDENT -- ISSUE 1
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical
reasoning.3 A recurrence of disability is defined as the inability to work caused by a spontaneous
change in a medical condition which results from a previous injury or illness without an
intervening injury or new exposure in the work environment that caused the illness.4

3

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. §10.121(a).

4

See 20 C.F.R. § 10.5(x); Donald T. Pippin, 54 ECAB 631 (2003).

5

ANALYSIS -- ISSUE 1
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates his claimed recurrence of disability for work as of
May 5, 2008 to his accepted lumbosacral strain condition. For this reason, he has not discharged
his burden of proof to establish his claim that he sustained a recurrence of disability as a result of
his accepted employment condition. Appellant has failed to submit evidence to show that he
sustained a worsening of his lower back condition as of May 5, 2008. As he did not submit
medical evidence sufficient to establish that he sustained a recurrence of his work related,
October 29, 2007 lower back condition, the Office properly denied compensation in its July 17
and February 20, 2008 decisions.
In support of his claim, appellant submitted reports from Drs. Benjamin and Sullivan. In
a May 9, 2008 report, Dr. Benjamin indicated that appellant had to leave work early on May 5,
2008 because of severe back pain related to the October 29, 2007 back injury; he noted that
appellant had been unable to work for the remainder of the week. He stated in his August 28,
2008 report that he was treating appellant for a lower back injury that he originally sustained in
October 2007 and that appellant reinjured his back on May 9, 2008. In his January 5, 2009
report, Dr. Benjamin noted that appellant injured his back on May 5, 2008 while pushing heavy
mail cages out of a postal truck, which resulted in severe incapacitating back pain radiating down
both legs. His opinion on causal relationship is of limited probative value in that he did not
provide adequate medical rationale in support of his conclusions.5 Dr. Benjamin did not describe
appellant’s May 5, 2008 accident in any detail or how the accident would have been competent
to cause the claimed recurrence of disability as of May 5, 2008. Moreover, his opinion is of
limited probative value for the further reason that it is generalized in nature and equivocal.
Dr. Benjamin stated in his May 9 and August 28, 2008 reports that the May 5, 2008 incident was
related to the October 29, 2007 work injury; however, he subsequently stated in his January 5,
2009 report that appellant’s condition/disability as of May 5, 2008 was caused by an underlying,
preexisting condition.
Dr. Sullivan submitted reports dated January 5, May 23 and August 1, 2008. He stated
that appellant experienced no difficulties with his lumbosacral spine until October 2007 at which
time he began having low back pain. Although Dr. Sullivan opined that appellant experienced a
significant flare-up of pain on May 5, 2008, he also indicated that he continued to have
significant difficulties with his lumbosacral spine following the October 29, 2007 work injury for
which he required ongoing nonsurgical treatment. His opinion was also generalized and
equivocal, as he merely stated that this flare-up was “approximately” related to appellant’s
October 29, 2007 work injury.
The Office subsequently referred appellant to Dr. Smith. While Dr. Smith noted that
various medical reports indicated that appellant had spondylolisthesis, degenerative disease of
the spine and neurogenic claudication, he opined that none of these conditions were accepted as
related to the October 29, 2007 work injury. He advised that appellant had an objectively normal
neurological examination and stated that appellant did not demonstrate any findings of ongoing
5

William C. Thomas, 45 ECAB 591 (1994).

6

back strain. While Dr. Smith provided work restrictions for appellant he stated that these were
not related to appellant’s employment. Finally, he disagreed with Dr. Sullivan’s opinion that
appellant required spinal surgery because it was not necessitated by an accepted condition.
The Board finds that the Office properly relied on Dr. Smith’s referral opinion in its
July 17, 2008 decision denying appellant compensation based on a recurrence of his work-related
lumbosacral strain condition. The weight of the medical opinion is determined by the
opportunity for and thoroughness of examination, the accuracy and completeness of physician’s
knowledge of the facts of the case, the medical history provided, the care of analysis manifested
and the medical rationale expressed in support of stated conclusions.6 Dr. Smith’s report is
sufficiently probative, rationalized and based upon a proper factual background. He fully
discussed the history of injury which indicated that appellant’s alleged disability as of May 2008
was not related to any accepted conditions. Dr. Smith stated that appellant had some physical
restrictions but found that these were not work related; he found that appellant’s neurological
examination was normal and noted no findings of ongoing back strain. Although he did find that
appellant had spondylolisthesis, degenerative disease of the spine and neurogenic claudication,
he stated that these conditions were not related to the October 2007 lumbar strain injury and thus
did not constitute a recurrence of disability.7 Dr. Smith’s opinion outweighs those submitted by
Drs. Benjamin and Sullivan. The Board therefore finds that Dr. Smith’s opinion constituted
sufficient medical rationale to support the Office’s July 17, 2008 and February 20, 2009
decisions denying compensation based on a recurrence of his work-related lumbosacral sprain.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Federal Employees’ Compensation Act8 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.9 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.10
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time, place and in the manner alleged.11 Second, the employee
6

See Ann C. Leanza, 48 ECAB 115 (1996).

7

Donald T. Pippin, supra note 4.

8

5 U.S.C. § 8101 et seq.

9

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

10

Victor J. Woodhams, 41 ECAB 345 (1989).

11

John J. Carlone, 41 ECAB 354 (1989).

7

must submit sufficient evidence, generally only in the form of medical evidence, to establish that
the employment incident caused a personal injury.12
The Office cannot accept fact of injury if there are such inconsistencies in the evidence as
to seriously question whether the specific event or incident occurred at the time, place and in the
manner alleged, or whether the alleged injury was in the performance of duty.13 Nor can the
Office find fact of injury if the evidence fails to establish that the employee sustained an “injury”
within the meaning of the Act. An injury does not have to be confirmed by eyewitnesses in
order to establish the fact that an employee sustained an injury in the performance of duty, as
alleged, but the employee’s statements must be consistent with surrounding facts and
circumstances and her subsequent course of action.14 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury, and failure to obtain medical treatment may cause doubt on an employee’s
statements in determining whether he or she has established his or her claim.15
ANALYSIS -- ISSUE 2
In the present case, the Office found in its November 6, 2008 decision that appellant had
established fact of injury and denied the claim for a May 5, 2008 traumatic injury based on
insufficient medical evidence. In the May 7, 2009 decision, however, the Office hearing
representative found that the record contained conflicting and inconsistent evidence regarding
whether the claimed event occurred at the time, place and in the manner alleged; he therefore set
aside the previous Office finding and concluded that appellant did not establish fact of injury. The
Board finds, however, that appellant presented sufficient evidence to establish that appellant did
push containers of mail at the time, place and in the manner alleged on May 5, 2008.16 The Board
notes that the hearing representative based his finding on the grounds that appellant only
“belatedly” claimed that he sustained a new injury on May 5, 2008. He stated that no physician of
record provided a history that appellant sustained a new injury on May 5, 2008 until Dr. Sullivan
did so in his August 1, 2008 report. According to the hearing representative, the fact that
appellant did not submit a report discussing an alleged May 5, 2008 injury until the August 1,
2008 report from Dr. Sullivan and the August 28, 2008 and January 5, 2009 reports from
Dr. Benjamin17 created a discrepancy in the evidence which cast doubt on whether he sustained
an injury at the time, place and in the manner alleged on May 5, 2008.

12

Id. For a definition of the term “injury,” see 20 C.F.R. §10.5(e)(e).

13

Elaine Pendleton, supra note 9.

14

See Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
15

See Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

16

Id.

17

In his appeal to the Board, appellant’s attorney stated that Dr. Benjamin submitted a May 5, 2009 report. The
report is actually dated January 5, 2009.

8

As stated above, however, the Board has held that an employee’s statement alleging that an
injury occurred at a given time and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.18 Although no one witnessed the incident, and
although appellant also claimed that he sustained a recurrence of disability on the date in question,
appellant’s statement that he experienced pain on May 5, 2008 while pushing heavy mail
containers was not contradicted by any documentary evidence in the record. Appellant’s
supervisor, Mr. Harris, did not challenge appellant’s account that he was involved in a work
incident on May 5, 2008; he merely stated that he had been led to believe that appellant was
claiming that incident as a recurrence of his October 2007 disability, not as a new injury.
Mr. Harris noted on the Form CA-1 that appellant stopped work and sought medical attention on
May 5, 2008. In addition, contrary to the hearing representative’s finding, the record contains a
report dated May 9, 2008 from Dr. Benjamin indicating that appellant had to leave work early on
May 5, 2008 because of severe back pain related to the October 29, 2007 back injury.19
Dr. Sullivan submitted a report dated May 23, 2008 stating that appellant had a significant flareup of his discomfort on May 5, 2008 which caused him to stop working.
The Board finds that the totality of this evidence is sufficient to establish that appellant
experienced an incident at work on May 5, 2008. The employing establishment did not controvert
the claim. Under the circumstances of this case, therefore, the Board finds that appellant’s
allegations have not been refuted by sufficiently strong or persuasive evidence. The Board finds
that the evidence of record is sufficient to establish that the incident in which appellant allegedly
injured his lower back on May 5, 2008 occurred at the time, place and in the manner alleged.
The Board finds, however, that appellant failed to submit rationalized medical opinion
evidence to sufficiently describe or explain the medical process by which the claimed May 5, 2008
work accident would have been competent to cause the claimed injuries. In this regard, the Board
has held that the mere fact that a condition manifests itself during a period of employment does
not raise an inference that there is a causal relationship between the two.20
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.21 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
As noted above, Dr. Benjamin indicated in his May 9, 2008 report that appellant had to
leave work early on May 5, 2008 because of severe back pain related to the October 29, 2007
back injury. He advised that appellant had severe muscular pain in the lower back, with disc
desiccation, Grade 1 spondylolisthesis, spinal stenosis at L4-5 and herniated discs. In his
18

Supra note 15.

19

Dr. Benjamin also submitted a progress report dated June 3, 2008 in which he stated that appellant sustained an
injury at work on May 5, 2008.
20

See Joe T. Williams, 44 ECAB 518, 521 (1993).

21

Id.

9

August 28, 2008 report, Dr. Benjamin indicated that he was treating appellant for a lower back
injury sustained on May 5, 2008 but noted that this was a reinjury of his initial October 29, 2007
lumbosacral strain. Finally, in his January 5, 2009 report, Dr. Benjamin stated that appellant
injured his back on May 5, 2008 while pushing cages out of a postal truck and advised that this
injury had resulted in severe incapacitating back pain radiating down both legs. He indicated
that appellant’s current symptoms resulted from an aggravation of a preexisting condition which
he was not aware of prior to the May 5, 2008 injury.
Dr. Benjamin’s reports are not probative with regard to causal relationship because they
do not contain rationalized medical opinion evidence. While he presented a diagnosis of
appellant’s conditions as of May 5, 2008, he did not provide an opinion which sufficiently
discussed the work relatedness of these conditions. Dr. Benjamin’s opinion on causal
relationship is of limited probative value in that he did not provide adequate medical rationale in
support of his conclusions.22 He did not describe the May 5, 2008 accident in any detail or state
how the accident would have been competent to cause the claimed lower back condition.
Dr. Sullivan only noted summarily in his May 23 and August 1, 2008 reports that appellant’s
current condition was causally related to the May 5, 2008 incident in which appellant strained his
back while moving heavy mail containers.23 There is no indication in the record, therefore, that
appellant’s claimed lower back condition as of May 5, 2008, was work related.
Appellant failed to provide a rationalized, probative medical opinion relating his current
condition to any factors of his employment. Therefore, he failed to provide a medical report
from a physician that the work incident of May 5, 2008 caused or contributed to the claimed lower
back injury.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Appellant, therefore, did not provide a medical opinion
to sufficiently describe or explain the medical process through which the May 5, 2008 work
incident would have caused the claimed injury. Accordingly, as he has failed to submit any
probative medical evidence establishing that he sustained an injury to his lower back in the
performance of duty on May 5, 2008, the Office properly denied appellant’s claim for
compensation.
In his appeal brief, appellant’s attorney argues that appellant sustained a new injury on
May 5, 2008 which constituted an aggravation of a preexisting degenerative lumbar disc
condition and made a mistake by filing a claim that the incident was a recurrence of his accepted
October 2007 lumbosacral strain injury. He further argues that the hearing representative erred
in his May 7, 2009 decision by failing to credit the February 20, 2009 finding of the previous
hearing representative that appellant had established fact of injury based on the May 5, 2008
incident. The Board notes that it agrees with counsel’s argument that the incident for a new
22

Supra note 5.

23

As appellant’s attorney admitted at the December 2, 2008 hearing, the medical evidence appellant presented
pertaining to the May 5, 2008 work incident is ambiguous; many of the medical reports from Dr. Benjamin and
Dr. Sullivan indicated that appellant’s disability/condition as of May 5, 2008 was attributable to the October 29,
2007 work injury, not the “new” May 5, 2008 work incident in which appellant strained his back pushing heavy
containers.

10

traumatic injury claimed as of May 5, 2008 has been established; however, his argument is moot
in light of the Board’s determination that appellant failed to submit medical evidence sufficient
to establish that the work incident of May 5, 2008 caused or contributed to any claimed lower
back condition or disability.
LEGAL PRECEDENT -- ISSUE 3
Section 8103 of the Act24 provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Office considers likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of the monthly
compensation.25 In interpreting this section of the Act, the Board has recognized that the Office
has broad discretion in approving services provided under the Act. The Office has the general
objective of ensuring that an employee recovers from his injury to the fullest extent possible in
the shortest amount of time. It therefore has broad administrative discretion in choosing means
to achieve this goal. The only limitation on the Office’s authority is that of reasonableness.
Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.26
Section 8123(a) of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.27
ANALYSIS -- ISSUE 3
In this case, the Office accepted that appellant had sustained a lumbosacral strain
condition due to an October 29, 2007 work injury. Dr. Sullivan stated in his May 23, 2008 report
that appellant continued to experience significant discomfort with his back since the
October 2007 employment injury and advised that he had a significant flare-up of his discomfort
on May 5, 2008 which caused him to stop working. He indicated that this flare-up was
“approximately” related to the October 29, 2007 work injury. Based on these complaints and
findings, Dr. Sullivan recommended surgical intervention in the form of L2 to L4-5
decompressive laminectomy, instrumented posterolateral fusion, reduction of dislocation and
interbody fusion. On June 3, 2008 Dr. Sullivan formally requested authorization for lumbar
spine fusion/laminectomy surgery. By letter dated June 5, 2008, the Office, however, found that
the need for such surgery was not related to any employment-related incident or activity.
24

5 U.S.C. § 8101 et seq.

25

Id. at § 8103.

26

Dale E. Jones, 48 ECAB 648 (1997); Daniel J. Perea, 42 ECAB 214 (1990).

27

5 U.S.C. § 8123(a).

11

In order to determine whether appellant’s proposed lumbar laminectomy/spinal fusion
surgery was necessitated by an accepted condition, the Office referred appellant to Dr. Smith for
a second opinion examination. As noted above, the only restriction on the Office’s authority to
authorize medical treatment is one of reasonableness. In his June 30, 2008 report, Dr. Smith
explicitly ruled out a causal relationship between appellant’s spondylolisthesis, degenerative
disease of the spine and neurogenic claudication and the accepted October 29, 2007 work injury.
He advised that appellant did not demonstrate any findings of ongoing back strain and that
therefore the accepted condition had resolved, with no need for surgery or additional treatment.
Dr. Smith concluded that appellant did not require spinal surgery since the condition which
would be corrected by this surgery was not an accepted condition. In its July 17, 2008 decision,
the Office found based on Dr. Smith’s opinion that appellant did not require any additional
treatment for his accepted lumbosacral sprain condition.
The Board finds that Dr. Smith’s second opinion negated a causal relationship between
appellant’s condition and the proposed lumbar laminectomy/spinal fusion surgery. His opinion
is sufficiently probative, rationalized and based upon a proper factual background. Therefore,
given the fact that the weight of the medical evidence of record, as represented by Dr. Smith’s
referral opinion, indicates that appellant’s spondylolisthesis, degenerative disease of the spine
and neurogenic claudication conditions are not work related, the Office did not unreasonably
deny appellant’s request for surgery to ameliorate this condition. The Office did not abuse its
discretion to deny appellant authorization for lumbar laminectomy/spinal fusion surgery.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for a recurrence of disability as of May 5, 2008 causally related to his accepted
lower back condition. The Board finds that the Office properly found that appellant failed to
meet his burden of proof to establish that he sustained an injury to his lower back in the
performance of duty. The Board finds that the Office did not abuse its discretion to deny
appellant authorization for lumbar laminectomy/spinal fusion surgery.

12

ORDER
IT IS HEREBY ORDERED THAT the May 7 and February 20, 2009, and November 6
and July 17, 2008 decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: April 23, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

